FILED
                            NOT FOR PUBLICATION
                                                                                 OCT 29 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAMAAL HUSEEN ALIYYI,                            No.   19-71826

              Petitioner,                        Agency No. A215-815-491

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 21, 2020
                             San Francisco, California

Before: HAWKINS, N.R. SMITH, and R. NELSON, Circuit Judges.

      Jamaal Aliyyi, a native and citizen of Ethiopia, petitions for review of

the denial of his application for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”) by the Board of Immigration




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Appeals (“BIA”). We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition for review.

      The immigration judge (“IJ”) found Aliyyi not credible, and the BIA

concluded that the IJ’s finding was not clearly erroneous. Substantial evidence

supports the adverse credibility determination based on inconsistencies in Aliyyi’s

testimony about his passport and omissions about the harm suffered by his brothers

and father.1 See Lizhi Qiu, 944 F.3d at 842. The record supports the cited

inconsistencies and omissions. See Shrestha v. Holder, 590 F.3d 1034, 1048 (9th

Cir. 2010) (“In the totality of circumstances it was a reasonable adverse credibility

determination, grounded in the record and based on real problems with

[petitioner’s] testimony, not mere trivialities.”). Aliyyi failed to adequately explain

the inconsistencies and omissions, and the evidence Aliyyi relies upon to support

his claim does not compel us to a contrary conclusion. See Lata v. INS, 204 F.3d
1241, 1245 (9th Cir. 2000).

       Thus, absent credible testimony, the BIA properly denied Aliyyi’s claims

for asylum and withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153,


      1
         We need not address Aliyyi’s arguments regarding the other cited reasons
for the adverse credibility finding, because “[w]e must uphold an adverse
credibility determination ‘so long as even one basis is supported by substantial
evidence.’” Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019) (quoting Rizk v.
Holder, 629 F.3d 1083, 1088 (9th Cir. 2011)).
                                           2
1156 (9th Cir. 2003). The BIA also properly denied Aliyyi’s claim for CAT relief,

because it was based on the same testimony found not credible, and he does not

point to any other evidence in the record which would compel a conclusion that he

would be tortured by or with the consent or acquiescence of the Ethiopian

government. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                         3